___________

                             No. 95-2355
                             ___________

Kimberly A. Miller,              *
                                 *
          Appellant,             *
                                 *   Appeal from the United States
     v.                          *   District Court for the
                                 *   Northern District of Iowa.
Shirley S. Chater,               *
Commissioner of the Social       *   [UNPUBLISHED]
Security Administration,         *
                                 *
          Appellee.              *

                             ___________

                  Submitted:   December 15, 1995

                       Filed: February 1, 1996
                            ___________

Before McMILLIAN and BEAM, Circuit Judges, and PERRY, District
     Judge.*
                          ___________

PER CURIAM.


     Kimberly A. Miller appeals the district court's affirmance of
a denial of benefits by the Social Security Administration. We
affirm.


     Miller is mildly mentally retarded and suffers from a
personality disorder (adjustment disorder with anxious mood). She
was thirty-two years old at the time of her application for
benefits and has a high-school education as well as vocational
training as a nurse's aide. She was formerly employed as a nurse's
aide, toy assembler, and housekeeper/cleaner.


     *The Honorable Catherine D. Perry, United States District
     Judge for the Eastern District of Missouri, sitting by
     designation.
     After   her   application  was   denied   initially  and   on
reconsideration, Miller appealed and a hearing was held before an
administrative law judge (ALJ).    The ALJ applied the five-step
sequential analysis prescribed in the regulations. See 20 C.F.R.
§ 404.1520(a)-(f).    In addition, the ALJ followed the special
procedures for cases in which a claimant alleges mental
impairments. See 20 C.F.R. § 404.1520a; § 416.920a; Montgomery v.
Shalala, 30 F.3d 98, 99 (8th Cir. 1994).        In order to find
disability, the ALJ must determine whether: 1) the claimant is
working; 2) the claimant's physical or mental impairments are
severe; 3) the claimant's impairments prevent a resumption of past
work; and 4) the claimant's impairments preclude any other type of
work.   Montgomery, 30 F.3d at 99.     The special procedures for
mental impairment claims also require either the ALJ or a
psychiatrist to complete a Psychiatric Review Technique Form
(PRTF). See 20 C.F.R. § 404.1520a(d)(2); Hardy v. Chater, 64 F.3d
405, 408 (8th Cir. 1995).


     The ALJ found that the evidence established that Miller has
decreased intellectual functioning and an adjustment disorder with
anxious mood but that she does not have a presumptively disabling
disorder under 20 C.F.R. § 404.1525(a); 20 C.F.R. pt. 404, subpt.
P, app. 1, pt. A § 12.00 (the Listing of Impairments). The listing
for presumptively disabling mental retardation requires an
intelligence-quotient (I.Q.) test score under 59 or under 70 in
combination with other disabling conditions. Id. at 12.05(A)-(D).
Miller was tested several times and her full-scale I.Q. test scores
were 64 in 1977, 74 in 1980 and 73 in 1991. The ALJ found that the
limitations imposed by Miller's conditions would not preclude her
return to her past work as a housekeeper or a toy assembler. In
making these conclusions, the ALJ consulted and relied on the
examinations of several psychologists and psychiatrists. The ALJ




                               -2-
relied on the intelligence test score from 1980.1 The ALJ also
elicited the testimony of a vocational expert who testified that a
claimant with Miller's limitations could meet the demands of work
as a toy assembler or a housekeeper. Accordingly, the ALJ found
that Miller was not under a disability as defined in the Social
Security Act.


     The district court affirmed the ALJ'S finding, noting that the
ALJ properly considered and discounted certain of Miller's
intelligence test scores and properly considered Miller's
limitations regarding stress and anxiety.


     Miller contends that the ALJ and the district court erred in
discounting certain consultative medical sources which caused the
ALJ to pose faulty hypothetical questions to the vocational expert.
She challenges the ALJ's use of a stress scale with a range of one
to ten when posing the hypothetical to the vocational expert. On
appeal we affirm the district court if the ALJ's decision is
supported by substantial evidence on the record as a whole.
Montgomery v. Chater, 69 F.3d 273 (8th Cir. 1995).


     We have carefully reviewed the record and find substantial
evidence supports the ALJ's decision. The ALJ properly discounted
intelligence test scores the validity of which had been questioned
by the psychologists who had administered the tests as inconsistent
with Miller's educational history. Also, the hypothetical posed by
the ALJ included all of Miller's impairments found credible by the
ALJ.   The use of a stress scale is an acceptable shorthand for
identifying a claimant's stress tolerance. Id. at 275. In this
case, psychiatric reports support the ALJ's conclusion that Miller
could endure a stress level of three on a scale of one to ten. We

    1
     The ALJ discounted the other intelligence test scores because
the psychologists who administered the tests questioned whether the
tests accurately represented Miller's I.Q. in consideration of her
academic achievements.

                               -3-
find that the record supports the ALJ's conclusion that Miller
could perform her past relevant work as a toy assembler or a
housekeeper/cleaner. We affirm.


    A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-